Citation Nr: 0206991	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  97-03 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from July 1974 to July 
1976.  In a 1986 Administrative Decision, it was determined 
that the period of military service that began in September 
1979 and ended with his discharge in June 1985 was under 
conditions which precluded the payment of benefits.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The issue of entitlement to service connection for bilateral 
osteoarthritis of the hips was remanded by the Board in 
January 1999.  The RO, in an April 2000 rating decision, 
granted service connection for total right hip replacement 
with history of arthritic changes and trauma and service 
connection for arthritis changes of the left hip with 
limitation of abduction due to trauma.  Thus, this issue 
previously before the Board and the subject of the January 
1999 Remand was granted on appeal and is no longer before the 
Board.


FINDINGS OF FACT

1.  The veteran is service-connected for total right hip 
replacement with history of arthritic changes and trauma 
rated as 30 percent disabling, arthritis changes of the left 
hip with limitation of abduction due to trauma rated as 30 
percent disabling, residuals of fracture and dislocation of 
right hand, evaluated as 10 percent disabling, and residuals 
of fracture of the left wrist with degenerative changes, 
evaluated as 10 percent disabling.  The veteran's rating 
includes a bilateral factor of 6 percent for the right and 
left hip disabilities as well as the right hand and left 
wrist disabilities.  The veteran's combined evaluation is 70 
percent.

2.  The veteran completed high school and had work experience 
as a brick mason, shipping clerk, plumber's helper, bakery 
helper, and TV repairman.

3. The veteran's service-connected disabilities preclude 
substantially gainful employment, consistent with his 
education and previous work experience.


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service connected disabilities are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 2000, the veteran contended that he was 
unemployable due to his service-connected disabilities 
including arthritis of both hips and left wrist and right 
hand.  The veteran reported that he completed high school and 
had worked as a brick mason, TV repairman, plumber's helper, 
bakery helper, and shipping clerk.  He stated that could no 
longer work because it was hard to get around and he could 
not perform the smallest task.

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  Total ratings for 
compensation purposes are authorized for any disability that 
is found to be sufficient to produce unemployability without 
regard to advancing age.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.340, 3.341 (2001).

Consideration of a total evaluation based on unemployability 
requires that, if there is only one service-connected 
disability, it must be rated at 60 percent or more.  If there 
are two or more disabilities, at least one must be rated at 
40 percent or more with the additional service connected 
disabilities to result in a combined evaluation of 70 percent 
or more.  It is further provided that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  For the above 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a) (2001).

Currently, the veteran is service-connected for total right 
hip replacement with history of arthritic changes and trauma 
rated as 30 percent disabling, arthritis changes of the left 
hip with limitation of abduction due to trauma rated as 30 
percent disabling, residuals of fracture and dislocation of 
right hand, evaluated as 10 percent disabling, and residuals 
of fracture of the left wrist with degenerative changes, 
evaluated as 10 percent disabling.  The veteran's combined 
evaluation is 70 percent.  The veteran meets the schedular 
criteria for a total disability rating based on individual 
unemployability insofar as the veteran's right and left hip 
disabilities have a combined rating of 60 percent; they 
affect each lower extremity; and they arise from a common 
etiology.  See 38 C.F.R. § 4.16.

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.   38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating. 38 C.F.R. § 4.19 (2001).  In 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992), the Court 
referred to apparent conflicts in the regulations pertaining 
to Individual Unemployability benefits. Specifically, the 
Court indicated that there was a need for discussing whether 
the standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  Subsequent thereto, the VA General Counsel 
concluded that the controlling VA regulations generally 
provided that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities shall be rated 
totally disabled, without regard to whether an average person 
would be rendered unemployable by such circumstances.  Thus, 
the criteria include a subjective standard.  It was also 
determined that "Unemployability" is synonymous with the 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (1991).  In determining whether 
a veteran is entitled to individual unemployability, neither 
his nonservice-connected disabilities nor his advancing age 
may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  Thus, in deciding the claim, the Board may not 
favorably consider the effects of the veteran's nonservice-
connected disabilities with respect to their degree of 
interference with the veteran's unemployability.

Indeed, the Court has since stated that in order for a 
veteran to prevail on a claim for a total compensation rating 
based on individual unemployability, the record must reflect 
some factor, which takes his case outside of the norm.  The 
sole fact that he is unemployed or has difficulty obtaining 
employment is not enough.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  If total 
industrial impairment has not been shown, the VA is not 
obligated to show that a veteran is incapable of performing 
specific jobs in considering a claim for a total rating based 
on individual unemployability.  See Gary v. Brown, 7 Vet. 
App. 229 (1994).

The Board finds that the veteran's service-connected 
disabilities are of a nature and severity, bearing in mind 
his occupational and educational background, to prevent 
gainful employment in the area of his work experience.  A 
review of the evidence indicates that the veteran completed 
high school and work experience consisted of manual labor 
positions. 

In his October 2000 claim for individual unemployability, the 
veteran reported that he had attempted to work in several 
jobs in 1999, but was unable to perform his duties due to his 
service-connected disabilities.  

At an October 2000 VA examination, the veteran stated that he 
was right hand dominant.  The veteran complained of 
difficulty holding a pen, opening containers, and turning 
doorknobs due to pain and loss of grasp in the right hand.  
Evaluation revealed functional defects of the fingers of the 
right hand.  The veteran was unable to make a complete fist 
with his right hand, could only make a partial fist, and 
there was ankylosis of the middle finger of his right hand.  
He experienced much difficulty in grasping with his right 
hand.  Grip strength was much less in the right than the 
left.  His hands were slightly edematous.  He could make a 
full fist with his left hand except for his pinkie.  He fully 
open and spread fingers of both hands.  X-ray evaluation 
revealed arthritides of both wrists, rule/out rheumatoid 
arthritis, narrowing of the radiocarpal joints in 
periarticular bones and carpocarpal joints, narrowing of the 
3rd metaphalangeal joint of the 3rd finger of the right hand, 
and swan neck deformity of the 3rd finger of the right hand.  
The diagnoses included arthritis and carpal tunnel syndrome.

Private medical records dated in January 2001 show complaints 
and treatment for right hand, left and right wrist, bilateral 
hip, knee and back pain as well as unclassified arthritis, 
diabetes mellitus, gynecomastia, anxiety, hiatal hernia, 
proteinuria, and possible urinary tract infection.  These 
records indicate that the veteran was presently disabled.  
Evaluation revealed that he was unable to fully extend his 
second, third, and fourth fingers of the right hand; pain on 
flexion and extension of the right wrist;, diminished grip 
strength in the right hand; and pain in flexion and extension 
of the left hand with decreased grip strength.  There was 
decreased range of motion of the left hip with pain; however, 
the right hip movement was relatively normal status post 
replacement surgery. 

In a September 2001 statement, the veteran's private 
physician, Dr. A. Miller, opined that the veteran was 
completely permanently disabled due to rheumatoid and 
osteoarthritis and Type II diabetes.  

The Board finds that the veteran's service-connected 
disabilities prevent his substantially gainful employment, 
consistent with his education and previous work experience.  
The Board notes that the veteran has several nonservice-
connected disabilities.  However, the most recent VA 
examination and private medical records show that the 
veteran's service-connected disabilities, including total 
right hip replacement with history of arthritic changes and 
trauma, arthritis changes of the left hip with limitation of 
abduction due to trauma, residuals of fracture and 
dislocation of right hand, and residuals of fracture of the 
left wrist with degenerative changes, limit his ability to 
function.  In fact, a private physician, in a January 2001 
examination report, stated that the veteran, with much 
difficulty, could walk 2 miles, bend down to pick something 
up from the floor, wash and dry his body.  It was noted that 
the veteran had some difficulty getting in and out bed, 
lifting a cup of water to his mouth, getting in and out of a 
car, and turning faucets off and on.  The physician opined 
that the veteran was not able to do much without much 
difficulty.  Additionally, the Board notes that the veteran 
reported an 12th grade level of education and last worked in 
1999.  

In light of the foregoing, the Board resolves reasonable 
doubt in the veteran's favor on this issue.  The Board 
concludes that the evidence supports the veteran's claim for 
a total rating based upon individual unemployability due to 
service-connected disabilities.  Accordingly, the appeal is 
granted.

VCAA consideration

The Board notes that there was a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001); see 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  This law redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, and 
they apply to most claims for benefits received by VA on or 
after November 9, 2000, as well as any claim not decided as 
of that date, such as the one in the present case.  66 Fed. 
Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

In view of the foregoing decision in the veteran's favor, the 
Board finds that all reasonable efforts to secure and develop 
the evidence that is necessary for an equitable disposition 
of the matter on appeal have been made by the agency of 
original jurisdiction.  The Board concludes, therefore, that 
a decision on the merits at this time does not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 4 
Vet. App. 384 (1993).   


ORDER

A total rating based on individual unemployability due to 
service connected disabilities is granted, subject to the 
provisions governing payment of monetary benefits.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

